DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger (US 6,394,887).
Regarding Claim 1, Edinger teaches:
a combination of a magnetic fastening arrangement and a hook and loop based fastening arrangement (“the adapter may include magnetic material and the non-adhesive mounting surface may contain hook and/or loop like structure” [2:1-3]) for releasably holding an abrasive tool to the tool driver (a first surface for the 
wherein the magnetic fastening arrangement is configured symmetrically around a rotational center of the tool drive (“a plurality of smaller magnets disposed about face 34” [3:39-40], see Edinger Fig. 5 below).

    PNG
    media_image1.png
    239
    258
    media_image1.png
    Greyscale

       Edinger Fig. 5
Edinger does not explicitly teach the fastening arrangements providing increased pull and shear strengths, but it would have been obvious to one of ordinary skill in the art that a large area of hook and loop fasteners would increase the shear strength between two objects, and that magnets would provide an increased pull strength between two magnetic objects.

Regarding Claim 2, Edinger discloses the limitations of Claim 1, as described above, and further teaches the hook and loop based fastening arrangement comprising a material with hooks for holding respective loops on the abrasive tool (“hook material is provided on face 34” [2:54-55]; “mounting face 57 may be hook or loop” [3:54]; i.e. hooks on tool mate with loops on abrasive back).



Regarding Claim 5, Edinger discloses the limitations of Claim 1, as described above, and further teaches the magnetic fastening arrangement comprising a plurality of magnets arranged symmetrically around a rotational center of the tool driver (“Fig. 5 illustrates a plurality of smaller magnets disposed about face 34” [3:39-40], see Annotated Edinger Figure 5, below).

    PNG
    media_image2.png
    280
    504
    media_image2.png
    Greyscale

Annotated Edinger Figure 5

Regarding Claim 6, Edinger discloses the limitations of Claim 1, as described above, and further teaches the magnetic fastening arrangement comprising a metal element (plurality of smaller magnets [3:39-40] responsive to a magnetic force from the abrasive tool (abrasive face 55 affixed to a magnetic sheet 56 [3:51-52]).



an abrasive tool comprising a combination of a magnetic fastening arrangement (abrasive article 54 having magnetic mounting properties” [3:45-46] and a hook and loop based fastening arrangement (“mounting face 57 may be hook and loop” [3:54]) for being releasably held by a tool driver on a first side of the abrasive tool (“a first surface for the releasable mounting of abrasive articles” [abstract]; i.e. if tool has a surface for releasably holding abrasive, then abrasive has a surface for being releasably held)
wherein the magnetic fastening arrangement is configured symmetrically around a rotational center of the tool (“abrasive article 54 having magnetic mounting properties” [3:44-46], see Edinger Fig. 7, below).

    PNG
    media_image3.png
    227
    249
    media_image3.png
    Greyscale

         Edinger Fig. 7
Edinger does not explicitly teach the fastening arrangements providing increased pull and shear strengths, but it would have been obvious to one of ordinary skill in the art that a large area of hook and loop fasteners would increase the shear strength between two objects, and that magnets would provide an increased pull strength between two magnetic objects.
Regarding Claim 10, Edinger discloses the limitations of Claim 9, as described above, and further teaches the hook and loop based fastening arrangement comprising a material with 

Regarding Claim 11, Edinger discloses the limitations of Claim 9, as described above, and further teaches the hook and loop based fastening arrangement comprising a material with loops for holding respective hooks on the tool driver (“mounting face 57 may be hook and loop” [3:54]; (“hook material is provided on face 34” [2:54-55]; i.e. hooks on tool mate with loops on abrasive).

Regarding Claim 13, Edinger discloses the limitations of Claim 9, as described above, and further teaches the magnetic fastening arrangement comprises a plurality of magnets arranged symmetrically around a rotational center of the abrasive tool (“Fig. 7 shows an abrasive article 54 having magnetic mounting properties [3:44-46], see Annotated Edinger Figure 7, below).

    PNG
    media_image4.png
    304
    521
    media_image4.png
    Greyscale

Annotated Edinger Figure 7



Regarding Claim 17, Edinger discloses the limitations of Claim 9, as described above, and further teaches an abrasive component or compound arranged on a second side of the abrasive tool opposite to the first side (“abrasive face 55 affixed to a magnetic sheet 56, and an article mounting face 57 affixed to the other side of the magnetic sheet 56. The mounting face 57 may be hook and loop” [3:51-54]; i.e. abrasive component is on opposite side from hook and loop).

Regarding Claim 18, Edinger discloses the limitations of Claim 17, as described above, and further teaches the abrasive component is supported at least partially by a flexible supporting element (“abrasive face 55 affixed to a magnetic sheet 56” [3:51-52] where the magnetic material in core 37 is formed from a flexible magnetic sheet [3:28-30]; i.e. for consistent properties of the magnetic sheets, sheet 56 would also be a flexible magnetic sheet).

Regarding Claim 19, Edinger discloses the limitations of Claim 9, as described above, and further teaches the magnetic fastening arrangement comprising a metal ring having a diameter smaller than a diameter of the tool (“In Fig. 9, sections 38 and 39 are provided as concentric circles” [4:13-14]; “the adapters of Figs. 8 and 9 may optionally be provided with magnetic material 36” [4:20-21]; mounting face 57 of the abrasive article 54 could be provided 


    PNG
    media_image5.png
    363
    578
    media_image5.png
    Greyscale

Annotated Edinger Figure 9

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger (US 6,394,887) in view of de Mestral (US 2,717,437).
Regarding Claim 4, Edinger discloses the limitations of Claim 3, as described above, but does not explicitly teach the material with loops being a felt-like cloth, a fibrous material, a foam, a rubber, and/or a non-synthetic material.
de Mestral is also concerned with hook and loop fasteners and teaches a velvet fabric including a foundation structure constituted by a weft and a warp incorporating threads that are cut at a predetermined length so as to form a raised pile [1:15-18].  These threads are then formed into loops, and some loops are cut to form hooks [1:26-32].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding Claim 12, Edinger discloses the limitations of Claim 11, as described above, but does not explicitly teach the material with loops being a felt-like cloth, a fibrous material, and/or a non-synthetic material.
de Mestral is also concerned with hook and loop fasteners and teaches a velvet fabric including a foundation structure constituted by a weft and a warp incorporating threads that are cut at a predetermined length so as to form a raised pile [1:15-18].  These threads are then formed into loops, and some loops are cut to form hooks [1:26-32].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fibrous threads of de Mestral’s material to the hook and loop structure of Edinger as Edinger discusses using Velcro™, and Velcro S.A. is the assignee of the de Mestral patent.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger (US 6,394,887) in view of Benner (US 4,222,204).
Regarding Claim 7, Edinger discloses the limitations of Claim 1, as described above, but does not explicitly teach the tool driver comprising centering means for centering the abrasive tool with respect to the rotational center of the tool driver.
Benner is also concerned with magnetic abrasive plates and teaches a tool head being provided with a peripheral flange defining a concave seat; the abrasive pad fits into this seat and is contained thein by the flange [2:8-11].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flange and seat 

    PNG
    media_image6.png
    277
    216
    media_image6.png
    Greyscale

      Benner Fig. 2
Regarding Claim 15, Edinger discloses the limitations of Claim 9, as described above, but does not explicitly teach the tool comprising centering means for centering the abrasive tool with respect to a rotational center of the tool driver.
Benner is also concerned with magnetic abrasive plates and teaches a tool head being provided with a peripheral flange defining a concave seat; the abrasive pad fits into this seat and is contained thein by the flange [2:8-11].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flange and seat of Benner to the abrasive device of Edinger in order to rigidly secure the abrasive pad against movement [Benner, 1:16-18].

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger (US 6,394,887) in view of WEN selling on Amazon.com (found at https://www.amazon.com/WEN-6377-Variable-Dual-Head-Drywall/dp/B072FR29X6, screenshots attached) hereafter “WEN”.

WEN is also concerned with hook and loop sanding tools and teaches a drywall sander with 9 inch sanding disks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the larger size of WEN to the power tool of Edinger in order to allow the user to complete large sanding jobs more quickly.

Regarding Claim 16, Edinger discloses the limitations of Claim 9, as described above, but does not explicitly teach the abrasive tool having a diameter between 7 and 25 inches.
WEN is also concerned with hook and loop sanding tools and teaches a drywall sander with included 9 inch sanding disks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the larger size of WEN to the power tool of Edinger in order to allow the user to complete large sanding jobs more quickly.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edinger (US 6,394,887) in view of Stark et al. (US 10,449,651), hereafter “Stark”.
Regarding Claim 20, Edinger discloses the limitations of Claim 9, as described above, and further teaches:
a fibrous pad (abrasive article 54 [3:45] with fibrous threads from hook and loop) including an upper surface (mounting face 57 [3:53]) a floor-facing lower surface (abrasive face 55 [3:50-51]) and a peripheral surface (edge of pad, see Fig. 6 showing thickness of article 54 [3:45])


Edinger does not explicitly teach a reinforcement layer, abrasive disks, or the reinforcement layer being a ring of any dimension.
Stark is also concerned with quickly attaching abrasive members to power tools with magnets and teaches:
a reinforcement layer (outer ring 42 [3:25]) attached to the bottom surface of the pad (Stark’s ring 46 is attached magnetically to the layer below it [3:27-30]) the reinforcement layer including an internal edge defining a hole therethrough (thickness of inner edge of ring 42 [3:25]); abrasives (diamond chip impregnated abrasive pads 46 [3:31-32]) attached to a floor-facing surface of the reinforcement layer (invention can be used to polish concrete [3:58], i.e. pads are shown on top for clarity, but would operatively be pointed towards the floor);
a central area of the pad being exposed to the hole of the reinforcement layer (ring of Stark mounted on pad of Edinger would leave some amount of the center of the pad exposed) such that a linear dimension of the central area within the hole (i.e. diameter of center void of Stark) is greater than a linear dimension of one side of the reinforcement layer between the hole and a periphery thereof (i.e. radial width of ring of Stark [3:25], see Partial Stark Figure 2, below).

    PNG
    media_image7.png
    478
    755
    media_image7.png
    Greyscale

Partial Stark Figure 2

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steel ring and abrasives of Stark to the device of Edinger in order to make the tool more flexible and to better accommodate unevenness in a floor or slab being troweled [Stark 3:53-55].
With the incorporation of the ring of Stark to the pad of Edinger, the magnetic ring would have an outer diameter smaller than an outer diameter of the reinforcement layer (ring is sized to the diameter of the full plate, see Stark Fig. 2, but magnetic ring is an inner portion only, see Edinger Fig. 9).
Neither Edinger nor Stark explicitly teaches the abrasives being disks, but it would have been obvious to one of ordinary skill in the art to change the square abrasives of Stark to round abrasives in order to avoid unnecessary stress on the square corners of the abrasives.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagman et al. (US 2021/0317669) teach a concrete surface processing tool with magnets, hook and loop fasteners, and a ring of abrasives.
van Eijden et al. (WO 2011/008077) teach two embodiments of a grinding head, one with hook and loop fasteners and the other with magnetic fasteners.
Siller (DE 10 2014 100 900) teaches a grinding tool with a magnetic holder.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723